OFFICEOFTHEAl-TORNEYGENERALOFTEXA!i3
                 AUSTIN
                                                                    197


  Iam. Fsye Stmnxrt, Pago 8


  The aMwi1 lloenss r00 far opsrators 18 fixed at the sum or
  Three (&LOO) Dollsrs end ths a-1     re lstrationfro toor
  lnstruotorsis fixed at the SIMIof Ten f810.001 Dollars.
  iiiragruph (a) Of Seotl0i.l
                           11 Of klrtisle73Cb r8:iuirsks
                                                       in-
  struetors to be ragidmrod hAlr&easers or oosmetoloaglsts,
  heriny had At least throw (3) year8 Qreotioal expsrlenoe
  and h&h sohool education or the egolrcrlent thoreof, end
  In addition, requlros them to pass an sxamlnatlonaoedwtdd
  by the Doard of &~~&neCs.
              The requirement8whleh l p er so n must mod IA
   .ordsrto beoome aA Jns8ruototaabreoe ernl exoeed those aade
   of a weon    desiring to booaw an operator. ah110 tha
   language wed In Seotlon 18 of Artlole 7S4b dl8blows M
   intent on the part oi the lsglnlatun to rwuln       that l
 . perwn ban wra than OM lieuwe or that muoh pemon          pay
   more then one annual ra~ntatntloo ?eo, n*lt.h*r doe8 them
   a9pssr to be ary expnmo& or ImplIed prohlbltlC4&     af tbo
   holdlAg of nors thsn one.lloeere. IA rlsw OS the Paot
   that e person must have boon on operetor for three    yem    -
~. before beaoaul.rgan la8traotor ami in ldbltlon tbreto mm
   hnva met oertaln other repulremnta, it Is tb,o inion OS
   thin departmnt thst it 1s not noowmary ior en Pnrtrwbot tr
   to hold both u! oporetor*8 ati Wtruotor*s ~IOOLUO~ Thlo
   do.* cot ‘mean, hawonr,‘that  an.famtrwtor by vttt\u oi
   holdIa&only an ln8truotor~r1100~ 18 Authorlaadto lot
   a8 an operator.   If a.person desires to sot both a*~an ia-
    MXWtGr end a8 en Operetar SWh pernsn PaPCIt    hold both
    lloetmss and.pay both the efmual xe&&ratloA ice of (10.00
    ~we~elnstruo~or*s liaeese aad #LOO for an opsrstor'a
           .
            In r&w a? the graduated soale on wbI& theu
  lloanres are lamed you ftreadrlaed that  a perEon who has
  held only an 1nstNotor~s lloenm aod who dsrrirert&m-
  turn to ths otatlisof operetor may 60 so simply by ox&km&-
  inp;the intitrwtor~a ?,loennefor YA oparetoc*s lloense at
  th6 tim fixed ror ranewsl And pay In only the ~&OO. umusl
  re~letratlonf8s.
            In more oonoiae form It 10 the opinion of this
  department that, the neoesrary requirsamntahA?ing bsen
  met, a parson my held both an,opelatOr*e And an iMltNGtC%T%
  lioense and must do (10ii suoh psrson'lntendsto oaaupy the
    Mrs. Fum stewert,   Pa&o 3




    field sorered by both llo~n~~osbut that it is wmeomiu%ry mT
    e person who daelrss to aot es an lnatruotoronly to ooOntlnu0
    to rermw the operator*8 liosnso upon quallSylnga8 an ln-
    structor and paying the $lO.CO mumal rrgietration fee.
                                           Yours very truU




           APX'ROVEDAUd31, 1939

               E-Af5.L
           ATTORNBX GENERAL OF TEx@




,